DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 13 of U.S. Patent No. 10,765393 in view of Muenzel, D., et al., "Spectral Photon-counting CT: Initial Experience with Dual-Contrast Agent K-Edge Colonography", Radiology: Vol. 283: No. 3 June 2017. pp. 723-728. (Year: 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned below of the instant application are also recited in the claims of the U.S. Patent.

Instant Application
US 10765393
1. A method for providing image data of a hollow organ, comprising: 


applying a first contrast agent to a lumen of the hollow organ, to obtain a contrast agent filling of the lumen; 

applying a second contrast agent to a blood vessel system supplying a wall of the hollow organ, the second contrast agent having a different absorption spectrum than the first contrast agent; 
generating spectrally resolved computed tomography data of an examination area including the hollow organ; calculating first image data indicative of a presence of the first contrast agent and second image data indicative of a presence of the second contrast agent,; and providing the image data of the hollow organ including the first image data and the second image data calculated.
1. A method for generating a combined contrast medium and blood vessel representation of breast tissue to be examined, the method comprising the following steps: 
capturing first contrast-medium-influenced x-ray projection measurement data with a first x-ray energy and 

second contrast-medium-influenced x-ray projection measurement data with a second x-ray energy differing from the first x-ray energy; 

reconstructing a first image data set based on the captured first x-ray projection measurement data and a second image data set based on the captured second x-ray projection measurement data; ascertaining a dual-energy image data set based on the first and second image data sets; ascertaining a blood vessel image based on at least one of the first or second image data sets; representing the blood vessel image together with the dual-energy image data set in a combined contrast medium and blood vessel representation; and carrying out the representation step by at least one of: representing the blood vessel image together with the dual-energy image data set sequentially or simultaneously, or merging the ascertained blood vessel image with the dual-energy image data set to form a superposition image in which structures being highlighted due to contrast medium accumulation and blood vessel structures are visible.
6. The method of claim 5, further comprising generating a representation of the wall of the hollow organ based on the representation of the border of the contrast agent filling of the lumen generated, and the second image data.
12. The method according to claim 1, wherein the merged superposition image is color-coded.
13. The method according to claim 12, which further comprises representing regions being assigned different signal strength threshold values in the blood vessel image in different colors.
US 10765393 does not teach applying a material separation algorithm onto the spectrally resolved computed tomography data generated.
However, Muenzel teaches applying a material separation algorithm onto the spectrally resolved computed tomography data generated (see second paragraph under “Result” section on pages 725-726 disclosing the iodine and gadolinium image data by applying a material decomposition algorithm so that the image data are visually and quantitatively clearly distinguishable).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure US 10765393 with Muenzel’s material decomposition algorithm to the spectrally resolved computed tomography data of US 10765393 to visually and quantitatively clearly distinguish between tissues within a region of interest (see second paragraph under “Result” section on pages 725-726).



Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a flow chart of the method for providing the image data of a hollow organ, however, aside the labels A1, A2, GD, Cl and PI, it does not show enough details about the individual steps as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites “wherein at least one of wherein at least one of wherein the first contrast agent is based on tungsten, holmium or gadolinium, and wherein the second contrast agent is based on iodine or barium”. Claim 15 should be amended to recite --wherein the first contrast agent is selected from the group comprising tungsten, holmium, and gadolinium, and wherein the second contrast agent is selected from the group comprising iodine and barium--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Muenzel, D., et al., "Spectral Photon-counting CT: Initial Experience with Dual-Contrast Agent K-Edge Colonography", Radiology: Vol. 283: No. 3 June 2017. pp. 723-728. (Year: 2017).

Regarding claim 1, Muenzel teaches method for providing image data of a hollow organ (see abstract on page 723 which describes a dual-contrast spectral photon-counting computed tomography (CT) colonography computed tomography with iodine-filed lumen phantom and gadolinium-tagged polyp phantom) comprising: 
 applying a first contrast agent to a lumen of the hollow organ, to obtain a contrast agent filling of the lumen (page 726, first paragraph under “Discussion” section indicates a colon lumen is filled with iodine as contrast agent that is orally ingested); 
applying a second contrast agent to a blood vessel system supplying a wall of the hollow organ, the second contrast agent having a different absorption spectrum than the first contrast agent (page 726, first paragraph under “Discussion” section indicates gadolinium-enhanced polyp, which is in the colon wall (page 725, second paragraph of middle column), the gadolinium being intravenously administered (page 724, first paragraph of right column; note that the administration “intravenously” of gadolinium to a polyp in the wall of the colon requires that the second contrast agent is applied to a blood vessel system supplying said wall). Furthermore, it is an inherent material property of gadolinium as a contrast agent that it has absorption spectrum that is different from that of iodine); 
generating spectrally resolved computed tomography data of an examination area including the hollow organ (see fig. 3 and second paragraph under “Result” section on page 725 for the spectral photon-counting CT of the colon phantom, generated from CT data); 
calculating first image data indicative of a presence of the first contrast agent and second image data indicative of a presence of the second contrast agent, by applying a material separation algorithm (i.e. “material decomposition algorithm”) onto the spectrally resolved computed tomography data generated (see second paragraph under “Result” section on pages 725-726 disclosing the iodine and gadolinium image data by applying a material decomposition algorithm so that the image data are visually and quantitatively clearly distinguishable); and 
providing the image data of the hollow organ including the first image data and the second image data calculated (Figure 3 depicts the result of the spectrally resolved CT data).

Regarding claim 2, Muenzel further teaches wherein the spectrally resolved computed tomography data are photon counting computed tomography data (see page 725, 3rd paragraph of the middle column for the multibin photon-counting data).
 
Regarding claim 3, Muenzel further teaches wherein the material separation algorithm is a k-edge imaging algorithm (see second paragraph under “Result” section on pages 725-726 for the material decomposition algorithm which enables the separation between iodine and gadolinium based on their k-edge according to first paragraph of middle column on page 725).

Regarding claim 4, Muenzel further teaches wherein a region of interest in the image data is determined (see fig. 3), and wherein the region of interest in the image data is classified in respect of the presence of the first contrast agent and the presence of the second contrast agent (fig. 3 visually distinguishes the iodine-filled lumen from the gadolinium filled polyp).

Regarding claim 5, Muenzel further teaches generating a representation of a border of the contrast agent filling of the lumen, based on the first image data (see fig. 3 for the depiction of the iodine filled lumen with clearly marked border).

Regarding claim 6, Muenzel further teaches generating a representation of the wall of the hollow organ based on the representation of the border of the contrast agent filling of the lumen generated, and the second image data (figs. 3C and D show the iodine-filled lumen, providing details about the wall of the colon based on the border of iodine filling the lumen of the colon). 

Regarding claim 8, Muenzel further teaches wherein the lumen of the hollow organ includes at least one portion external to the contrast agent filling of the lumen and adjacent to the wall of the hollow organ (second paragraph of middle column on page 724 states that “Furthermore, the ability of spectral photon-counting CT to exploit the characteristic k edges of contrast agents substantially improves the differentiation between enhanced polyps and remaining stool in the colon”, hence, at least suggesting presence of stool in the lumen of the colon).

Regarding claim 9, Muenzel further teaches wherein the at least one portion of the lumen includes at least one of a solid material and a gas (second paragraph of middle column on page 724 states that “Furthermore, the ability of spectral photon-counting CT to exploit the characteristic k edges of contrast agents substantially improves the differentiation between enhanced polyps and remaining stool in the colon”, hence, at least suggesting presence of stool, which is solid, in the lumen of the colon).

Regarding claims 10 and 11, Muenzel further teaches wherein the hollow organ is an organ of a digestive system and wherein the hollow organ is a colon or a small intestine (see first paragraph under Material and Methods section on page 724 for the colon phantom generated from CT data).

Regarding claims 12 and 13, Muenzel further teaches wherein the first contrast agent is applied orally and wherein the second contrast agent is applied intravenously (see second paragraph of left column on page 727 for the oral ingestion of iodine and the second paragraph of right column on page 726 for the intravenously administered gadolinium).

Regarding claim 14, Muenzel further teaches wherein the first contrast agent is based on a first material with a first k-edge, wherein the second contrast agent is based on a second material with a second k-edge (first paragraph of the middle column indicates that iodine and gadolinium have different k-edge values), and wherein a distance between the first k-edge and the second k-edge is at least 10 Kiloelectronvolts (since the k-edge is a material and spectral characteristic/property of each of iodine and gadolinium as contrast agents, and since Muenzel employs both in the dual-contrast study (see abstract), tantamount to the usage of iodine and gadolinium in the instant application, it is inherent that a distance between the first k-edge and the second k-edge is at least 10 Kiloelectronvolts, as claimed due to the respective inherent k-edge characteristics of iodine and gadolinium; note that this inherent property is acknowledged by Applicant through their recognition of contrast agents being gadolinium and iodine and having the property of having the disclosed distance between their respective characteristic k-edges).

Regarding claim 15, Muenzel further teaches wherein at least one of wherein the first contrast agent is based on tungsten, holmium or gadolinium, and wherein the second contrast agent is based on iodine or barium (see first paragraph under “Discussion” section on page 726).

Regarding claim 16, Muenzel further teaches wherein the material separation algorithm is a k-edge imaging algorithm (see second paragraph under “Result” section on pages 725-726 for the material decomposition algorithm which enables the separation between iodine and gadolinium based on their k-edge according to first paragraph of middle column on page 725).

Regarding claim 17, Muenzel further teaches wherein a region of interest in the image data is determined (see fig. 3), and wherein the region of interest in the image data is classified in respect of the presence of the first contrast agent and the presence of the second contrast agent (fig. 3 visually distinguishes the iodine-filled lumen from the gadolinium filled polyp).

Regarding claim 18, Muenzel further teaches wherein a region of interest in the image data is determined (see fig. 3), and wherein the region of interest in the image data is classified in respect of the presence of the first contrast agent and the presence of the second contrast agent (fig. 3 visually distinguishes the iodine-filled lumen from the gadolinium filled polyp).

Regarding claim 19, Muenzel further teaches comprising generating a representation of a border of the contrast agent filling of the lumen, based on the first image data (see fig. 3 for the depiction of the iodine filled lumen with clearly marked border).

Regarding claim 20, Muenzel further teaches wherein the lumen of the hollow organ includes at least one portion external to the contrast agent filling of the lumen and adjacent to the wall of the hollow organ (second paragraph of middle column on page 724 states that “Furthermore, the ability of spectral photon-counting CT to exploit the characteristic k edges of contrast agents substantially improves the differentiation between enhanced polyps and remaining stool in the colon”, hence, at least suggesting presence of stool in the lumen of the colon), and 
wherein a representation of the at least one portion of the lumen is generated based on the representation of the border of the contrast agent filling of the lumen and the representation of the wall of the hollow organ (figs. 3C and D show the iodine-filled lumen, providing details about the wall of the colon based on the border of iodine filling the lumen of the colon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzel in view of Taylor, et al., US 20050180921.

Regarding claim 7, Muenzel teaches all the limitations of claim 6. 
Muenzel does not teach wherein a representation of a plurality of anatomical structures comprising the second contrast agent is generated based on the second image data, wherein a region of the representation of the plurality of anatomical structures is determined, the region being adjacent to the representation of the border of the contrast agent filling of the lumen, and wherein the representation of the wall of the hollow organ is generated based on the region of the representation determined, of the plurality of anatomical structures adjacent to the representation of the border of the contrast agent filling of the lumen.
However, Taylor teaches imaging of the GI tract and/or appendix (see abstract) using two contrast agents (see paragraph 56) wherein a representation of a plurality of anatomical structures comprising the second contrast agent is generated based on the second image data (see paragraph 56 for the multiple structures including liver, pancreas, etc., that are visualized based on the IV iodine-based contrast), 
wherein a region of the representation of the plurality of anatomical structures is determined, the region being adjacent to the representation of the border of the contrast agent filling of the lumen (see paragraph 86 for the delineation of the borders), and 
wherein the representation of the wall of the hollow organ is generated based on the region of the representation determined, of the plurality of anatomical structures adjacent to the representation of the border of the contrast agent filling of the lumen (paragraph 56 for the bowel wall).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Muenzel to such that a representation of a plurality of anatomical structures comprising the second contrast agent is generated based on the second image data, wherein a region of the representation of the plurality of anatomical structures is determined, the region being adjacent to the representation of the border of the contrast agent filling of the lumen, and wherein the representation of the wall of the hollow organ is generated based on the region of the representation determined, of the plurality of anatomical structures adjacent to the representation of the border of the contrast agent filling of the lumen, as taught by Taylor, as such application in diagnostic imaging would be reduce the steps involved in diagnostic work as multiple structures are studied together (see paragraph 5), while also providing a comparatively “patient-friendly” exam with acceptably lower diagnostic radiation exposure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walter, et al., US 20060109953 directs to photon counting CT system for distinguishing between different contrast agents delivered to different sites or tissues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793